DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-14 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Narla (2020/0336003).
Regarding claim 1, Narla discloses an apparatus (energy control system in Fig.3, 6, 7, 8A, 11, 12, 23, 27A, 33 and 40, please refer to the whole reference for detailed) comprising: a base plate (for example - base plate includes all of the components except at least 1118, 1120 and 1130 in Fig.11; 618, 620 and 630 in Fig.6; 718, 720 and 730 in Fig.7; please consider all conditions) configured to mechanically connect to a backup interface module (at least 1118, 1120 and 1130 in Fig.11; 618, 620 and 630 in Fig.6; 718, 720 and 730 in Fig.7), wherein the base plate comprises a plurality of multi-terminals (for example - a first multi-terminal connected to non-backup load interconnection 1114 in Fig.11; 614 in Fig.6; 714 in Fig.7; 2374 in Fig.23; 2774 in Fig.27A; 4074 in Fig.40 and a second multi-terminal connected to backup load interconnection 1116 in Fig.11; 616 in Fig.6; 716 in Fig.7; 2372 in Fig.23; 2772 in Fig.27A; 4072 in Fig.40), each multi-terminal of the plurality of multi-terminals comprising a plurality of terminal connections (the first multi-terminal connected to a plurality of non-backup load interconnections and the second multi-terminal connected to a plurality of backup load interconnections), and wherein each of the plurality of terminal connections is configured to be connected to at least one of: a power source, a load group (non-backup load group and backup load group), or a different terminal connection of the plurality of terminal connections.
	Regarding claim 2, Narla discloses the base plate is configured to connect the power source (680 in Fig.6; 2380 in Fig.23; 2780 in Fig.27A) to: the load group (non-backup load group), and a second load group (backup load group).
Regarding claim 3, Narla discloses the power source is a utility grid (680 in Fig.6; 2380 in Fig.23).
Regarding claim 4, Narla discloses the backup interface module (1118 in Fig.11, 618 in Fig.6; 718 in Fig.7), wherein the backup interface module is mechanically and electrically connected to the base plate (Fig.6 and 7).
Regarding claim 5, Narla discloses the backup interface module (1118 in Fig.11, 618 in Fig.6; 718 in Fig.7) comprises a conductor directly connecting two multi-terminals of the plurality of multi-terminals to one another (Fig.6, 7 and 27A).
Regarding claim 6, Narla discloses the backup interface module (1118 in Fig.11, 618 in Fig.6; 718 in Fig.7) comprises circuitry electrically connected to at least two multi-terminals of the plurality of multi-terminals (Fig.6, 7 and 27A).
Regarding claim 7, Narla discloses the circuitry comprises at least one relay (2320 in Fig.23; 2720 in Fig.27A; (or) 2320 and 2340 in Fig. 23), and wherein the at least one relay is connected between: a first multi-terminal of the plurality of multi-terminals (terminal connected to non-backup loads 2774 in 27A), and a second multi-terminal of the plurality of multi-terminals (terminal connected to backup loads 2772 in Fig.27A).
Regarding claim 8, Narla discloses the at least one relay (2320 in Fig.23; 2720 in Fig.27A) is configured to selectively connect the load group to the power source or the load group (non-backup load group) to a second load group (backup load group).
Regarding claim 9, Narla discloses the at least one relay (2320 and 2340 which is connected to 2374 in Fig. 23) comprises a first relay (2340 which is connected to 2374 in Fig.23) and a second relay (2320 in Fig.23), wherein the first relay is configured to connect the load group (2374) to the power source (2380), and wherein the second relay (2320) is configured to connect a second load group (2372) to the power source.
Regarding claim 10, Narla discloses the circuitry comprises an automatic transfer switch (2320 in Fig.23; 4020 in Fig.40; ¶ 250) configured to selectively connect a first multi-terminal (non-backup load terminals 4074 (2374 in Fig.23) to either a second multi-terminal (backup load terminals 4072 (2372 in Fig. 23)) or to a third multi-terminal (2350 in Fig.23).
Regarding claim 11, Narla discloses the circuitry comprises an interlock (2340s/2342s in Fig.23) configured to prevent the first multi-terminal (2374) from being concurrently connected to the second multi-terminal (2372) and the third multi-terminal (2350).
Regarding claim 12, Narla discloses the interlock (2340s/2342s in Fig.23) is an electrical interlock implemented by the automatic transfer switch (¶ 153-159).
Regarding claim 13, Narla discloses the backup interface module (1118, 1120 and 1130 in Fig.11; 618, 620 and 630 in Fig.6; 718, 720 and 730 in Fig.7) further comprises a controller (1120 and 1130; 620 and 630; 720 and 730; (or) 820 and 830 in Fig. 8A) configured to control the circuitry based on a sensor (640 in Fig. 6; 740 in Fig.7 (or) sensor connected to 883 and 830 in Fig.8A) reading indicating a failure of the power source (780 in Fig.7 (or) 883 in Fig.8A; please refer to information related to “power outage” in the reference; at least abstract).
Regarding claim 14, Narla discloses the backup interface module (1118, 1120 and 1130 in Fig.11; 618, 620 and 630 in Fig.6; 718, 720 and 730 in Fig.7) further comprises a controller (1120 and 1130; 620 and 630; 720 and 730; (or) 820 and 830 in Fig. 8A) configured to control the circuitry based on receiving, via a communication device (communication device associated with 632 in Fig.6 or 732 in Fig.7), a communication message indicating a failure of the power source (¶ 127; also please refer to information related to “power outage” in the reference).
Regarding claim 18, Narla discloses the load group (non-backup load group for example 2374 in Fig.23) is connected to the base plate via a first electrical distribution panel (please refer to example of panel 370 in Fig.3 (or) 614 in Fig.6).
Regarding claim 19, Narla discloses a second load group (backup load group for example 2372 in Fig.23) is connected to the base plate via a second electrical distribution panel (please refer to example of panel 376 in Fig.3 (or) 616 in Fig. 6), and the base plate is further configured to be mounted alongside the first electrical distribution panel (614 in Fig.6) and the second electrical distribution panel (616 in Fig.6), and wherein the base plate, the first electrical distribution panel, and the second electrical distribution panel are arranged inside a single electrical enclosure (enclosure of 610 also please refer to Fig. 16, 17A-17C and 18A-18C).
Regarding claim 20, Narla discloses a method (Fig.3, 6, 7, 8A, 11, 12, 23, 27A, 33 and 40, please refer to the whole reference for detailed) comprising: connecting a first load group (non-backup load group for example 2374 in Fig.23) to a first multi-terminal (first multi-terminal connected to 2340s, which are associated with 2374 in Fig.23) of a plurality of multi-terminals of a base plate (for example - base plate includes all of the components except 1118, 1120 and 1130 in Fig.11; 618, 620 and 630 in Fig.6; 718, 720 and 730 in Fig.7; please consider all conditions); connecting a second load group (backup load group for example 2372 in Fig.23) to a second multi-terminal (second multi-terminal connected to 2340s,2342s , which are associated with 2372 in Fig.23) of the plurality of multi-terminals; connecting a primary power source (2380 in Fig.23) to a third multi-terminal (third multi-terminal connected to 2340s, which are associated with energy storage system in Fig. 23 and 6) of the plurality of multi-terminals; connecting an alternative power source (PV systems for example – 660 in Fig.6) to a fourth multi-terminal (fourth multi-terminal connected to PV system 660) of the plurality of multi-terminals; and selectively connecting the plurality of multi-terminals to one another according to one of a plurality of configurations (please refer to connecting the switches associated with energy storage system in Fig.6; PV systems; 2340s associated with 2350 in Fig.23), wherein a first configuration of the plurality of configurations comprises hard-wiring the first, second, third, and fourth multi-terminals to one another, and wherein a second configuration of the plurality of configurations comprises connecting a backup interface module to the base plate, wherein the backup interface module comprises circuitry for selectively connecting, by a controller (2330 in Fig.23; 620 in Fig.6), the first, second, third, and fourth multi-terminals based on an operating condition of the primary power source (please refer to information related to “power outage” in the reference; at least abstract).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Narla (2020/0336003) in view of Lapushner et al. (2019/0081458) (hereinafter “Lapushner”).
Regarding claim 15, Narla is used to reject claims 1 and 4 above.
Narla discloses the backup interface module (618, 620, 630 and 682 in Fig.6; 718, 720. 730 and 782 in Fig.7). 
Narla doesn’t explicitly disclose the backup interface module further comprises a transformer configured to: receive a grid-level voltage at a first set of winding terminals; and output a split-phase grid voltage at a second set and third set of winding terminals.
Lapushner discloses an example of the backup interface module (14 in Fig.2-4) further comprises a transformer (transformer as stated in paragraph [0053]) configured to: receive a grid-level voltage (voltage from utility supply 10) at a first set of winding terminals (L1in and L2in in Fig.3 and 4); and output a split-phase grid voltage (L1out and L2out) at a second set (L1out) and third set of winding terminals (L2out).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narla with the teaching of Lapushner to provide the backup interface module further comprises a transformer configured to: receive a grid-level voltage at a first set of winding terminals; and output a split-phase grid voltage at a second set and third set of winding terminals. The suggestion/motivation would have been to use a transformer to transform a desired voltage.
Regarding claim 16, Narla is used to reject claims 1, 4 and 15 above.
Narla doesn’t explicitly disclose the grid-level voltage is 220V-240V, and wherein the split-phase grid voltages are 110V-120V.
Lapushner discloses an example of the grid-level voltage is 220V-240V, and wherein the split-phase grid voltages are 110V-120V (paragraph [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narla with the teaching of Lapushner to provide the grid-level voltage is 220V-240V, and wherein the split-phase grid voltages are 110V-120V. The suggestion/motivation would have been to use a transformer to transform a desired voltage.
Regarding claim 17, Narla is used to reject claims 1, 4 and 15 above.
Narla discloses during a backup mode of operation (for example switching the switch 2320 in Fig.23; also please refer to other similar embodiments), a controller (620 in Fig.6; 2330 in Fig.23) of the backup interface module is configured to control circuitry to connect utility grid (2380) to at least one load group (2372).
Narla doesn’t explicitly disclose at least one of the second set and third set of winding terminals. 
Lapushner discloses an example of using a transformer to provide split-phase grid voltage from utility grid (paragraph [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narla with the teaching of Lapushner to provide a controller of the backup interface module is configured to control circuitry to connect at least one of the second set and third set of winding terminals to at least one load group. The suggestion/motivation would have been to use a transformer to transform a desired voltage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849